Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “terminal/pendant propyl” and “terminal/pendant ethyl” groups are not standardized terms in the art of lubricant. The claims and the specification do not specifically define either of these terms. It is unclear to what the ethyl or propyl groups must be pendant. It is unclear what conditions must exist to define the propyl group of ethyl group as terminal. These terms are present in all independent claims, as such this rejection applies to all dependent claims as well. For the purpose of this office action it is assumed that any 2 or 3 consecutive carbons at the end of a chain meets the limitation as written.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over David (US 2018/0086998 A1).
Regarding claims 1-13 David teaches a lubricating base oil for a lubricant composition (abstract). This is used as a circulating oil and/or an engine oil. 
The base oil is highly saturated, up to 99.9%, see table 1 and p 17. The KV at 100°C is preferably 30 cSt or higher. The viscosity index is greater than 95 (p 11). The amount of aromatics there therefore much less than 10%, as the base oil is saturates. The viscosity at 40°C is from 100 to 460. Table 1 examples has it up to about 400. The Brookfield viscosity at -12°C is 32,000, see table 9, page 4 bottom. The base oil has very high oxidation stability. See table 4. The pour point is as low as -24°C, the substance is a fluid at 0°C. The base oil is free from crystalized wax, there is no mention of it or intention to add such.
Other base oils may be used for a blend, and other additives are used to make a fully formulated lubricant composition.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding the thermal conductivity, specific heat and the percent increase according to the ASTM D5704 test, these values are not taught in David.
As set forth in MPEP 2112, where applicant claims a composition interms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the base oil of the instant application and the prior art are the same. They are they same type and group of base oil, made in the same method. The multitude of physical parameters matching the instant application base oil include KV°40C, KV°100, viscosity index, amount of saturates, amount of aromatics and the Brookfield viscosity. The base oil is specifically useful for its greater resistance to oxidation, see p 6 and examples. As such the specific heat value of the base oil would include higher than 2.18 J/g C, the thermal conductivity would be 0.148 W/m K or greater, and the fluid would have an increase of 30% or les according to the ASTM D5704 oxidation test. 
Claim(s) 14-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over David (US 2018/0086998 A1) and Sagawa et al (US 2004/0209786 A1)
Regarding claims 14-30, to see what David teaches please see the rejection above. David does not teach the base oil specifically used in an electrical car.
 Sagawa teaches a lubricant composition used in an electrical (hybrid) car. The fluid used circulates to all the systems, including the batteries, see p 3-8. The lubricant is used specifically to cool, lubricant, and resist oxidation of all surfaces.
The composition requires a base oil known in the art, see p 12. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the base oil of David in the invention of Sagawa. Sagawa already calls for use of such a base oil, and the base oil of David has the advantage of excellent resistance to oxidation, low pour point, and fast air release, see p 6 of David.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771